QUARTERLY REPORT FOR CYCLE COUNTRY ACCESSORIES CORP. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended December31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15 (d)OF THE EXCHANGE ACT OF 1934. For the transition period fromto Commission file number: 001-31715 Cycle Country Accessories Corp. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 42-1523809 (IRS Employer Identification No.) 5929 Baker Road, Suite 400, Minnetonka, MN 55345 (Address of principal executive offices) P: (952) 215-3100 F: (952) 215-3129 www.atcvg.com (Registrant’s telephone number, facsimile number, and corporate website) Check whether the issuer (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (Section232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer” and “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x The number of shares of the registrant’s common stock, par value $0.0001 per share, outstanding as of May15, 2012: 7,090,662 Cycle Country Accessories Corp. Index to Form10-Q Page PartI Financial Information Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheet - December31, 2011 (Unaudited) and September30, 2011 3 Condensed Consolidated Statements of Operations - Three Months Ended December31, 2011 and 2010 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows - Three Months Ended December31, 2011 and 2010 (Unaudited) 5 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 23 PartII Other Information 23 Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4. Mine Safety Disclosures 23 Item 5. Other Information 23 Item 6. Exhibits 24 Signatures 25 2 Table of Contents PartI Financial Information Item 1. Financial Statements Cycle Country Accessories Corp. and Subsidiaries Consolidated Balance Sheet December 31, September 30, 2011 (Unaudited) Assets Current Assets Cash and cash equivalents $ $ Accounts receivable, net Inventories Income taxes receivable - Deferred income taxes Prepaid expenses and other Assets held for sale Total current assets Property, plant and equipment, net Other assets Total assets $ $ Liabilities and Stockholders' Equity Current Liabilities: Disbursements in excess of bank balances $ $ Accounts payable Accrued expenses Bank line of credit Current portion of notes payable Total current liabilities Long-Term Liabilities: Notes payable, less current portion Deferred income taxes Total long term liabilities Total liabilities Stockholders' Equity: Common stock, $.0001 par value; 100,000,000 shares authorized; 7,090,662 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to the unaudited condensed consolidated financial statements. 3 Table of Contents ATC Venture Group Inc. and Subsidiaries Condensed Consolidated Statements of Operations For the three months ended December 31, 2011 (Unaudited) 2010 (Unaudited) Revenue $ $ Cost of goods sold Gross profit Selling, general, and administrative expenses Loss from operations ) ) Other income (expense) Interest expense, net ) ) Total other expense, net ) ) Loss from continuing operations before income tax benefit ) ) Income tax benefit - Net loss from continuing operations ) ) Income (loss) from discontinued operations, net of tax ) Net income (loss) $ $ ) Weighted average shares of common stock Basic Diluted Loss per basic and diluted share: Continuing Operations ) ) Discontinued Operations ) $ $ ) See accompanying notes to the unaudited condensed consolidated financial statements. 4 Table of Contents Cycle Country Accessories Corp. and Subsidiaries Condensed Consolidated Statements of Cash Flows For the three months ended December 31, 2011 (Unaudited) 2010 (Unaudited) Cash Flows from Operating Activities from Continuing Operations: Net loss from continuing operations $ ) $ ) Adjustments to reconcile net loss from continuing operations to net cash provided by operating activities: Depreciation Bad debt reserve - Share-based compensation Deferred income taxes - ) Change in: Accounts receivable, net ) Inventories Income tax receivable ) Prepaid expenses and other - Other assets Accounts payable Accrued expenses ) Net cash provided by operating activities from continuing operations Cash Flows from Investing Activities: Purchase of property, plant and equipment - ) Net cash used for investing activities in continuing operations - ) Cash Flows from Financing Activities: Change in disbursements in excess of bank balances ) ) Payments on bank notes payable ) ) Bank line of credit, net ) Net cash used for financing activities from continuing operations ) ) Cash flows from Discontinued Operations: Cash provided by (used) for operating activities ) Cash provided by for investing activities Net cash (used for)provided by discontinued operations ) Net increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes to the unaudited condensed consolidated financial statements. 5 Table of Contents Cycle Country Accessories Corp. and Subsidiaries Condensed Consolidated Statements of Cash Flow Three months ending December 31, 2011 (Unaudited) 2010 (Unaudited) Supplemental disclosures of cash flow information: Cash paid during the period for: Interest $ $ Income tax refunds (payments), net $ ) $ Supplemental schedule of non-cash investing and financing: Treasury stock purchased included in accrued expense $
